Citation Nr: 0322982	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00- 23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, fracture of the distal fibula, left ankle, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. H.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty from May 1985 to February 1992.  

This matter comes to Board of Veterans' Appeals (Board) on 
appeal of an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied an increased (compensable) rating for 
the veteran's service-connected left ankle condition.  The RO 
increased the rating for the left ankle disorder to 10 
percent in February 2001.

The Board undertook additional development of this issue 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  The 
veteran did not appear for a requested VA examination, but 
additional evidence was received.  However, the Federal 
Circuit since held that 38 C.F.R. § 19.9(a)(2) is invalid.  
Disabled American Veterans et. al v. Secretary Of Veterans 
Affairs, 327 F. 3d (Fed. Cir. 2003).  Accordingly, the Board 
remanded the case to the RO for consideration of evidence 
added to the record since the last supplemental statement of 
the case.  The case now returns to the Board for appellate 
consideration.


REMAND

In August 2002 the Board undertook additional development of 
the evidence to include having the veteran examined by VA a 
specialist.  The examination was scheduled for November 2002 
and the veteran was notified in a letter dated in November 
2002.  The letter was not sent to the veteran's current 
address of record.  The VA medical facility notified the 
Board that the veteran failed to report for the scheduled 
examination.  It was remarked that the veteran had been 
called at his home and place of business and messages were 
left.  The veteran was rescheduled for the examination in 
December 2002.  He failed to report for the examination.  The 
letter notifying the veteran of the examination was not sent 
to the current address of record.  (see change of address 
letter, dated on December 16, 2001)

Accordingly, the case is Remanded for the following actions:

1.  The RO is requested to contact the 
veteran at the current address of record and 
ask him if he is willing to report for a VA 
examination.  He should be informed again be 
informed of 38 C.F.R. § 3.655 (2002), which 
provides in part that where entitlement to a 
benefit cannot be established or confirmed 
without a current VA examination or re-
examination and a claimant, without good 
cause, fails to report for such examination, 
the claim for an increased rating shall be 
denied.  

2.  If the veteran is wiling to report for 
the examination the RO is requested to make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following examination:  A VA examination by a 
neurologist to determine the nature and 
severity of the postoperative residuals 
fracture of the left distal fibula.  In 
addition to EMG and nerve conduction studies, 
any other testing deemed necessary should be 
performed.  The examination should include 
range of motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the left 
ankle.  The examiner should indicate any 
involvement of joint structure, muscles and 
nerves, and comment on the presence or 
absence of pain, weakened movement, excess 
fatigability, incoordination, muscle atrophy, 
changes in condition of the skin indicative 
of disuse, and the functional loss resulting 
from any such manifestations.  The examiner 
should also provide an opinion as to the 
degree of any functional loss that is likely 
to result from a flare-up of symptoms or on 
extended use. DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Request the examiner to indicate 
the presence of any nerve damage associated 
with the service connected postoperative 
residuals fracture of the left distal fibula 
to include sensory loss.  A complete rational 
for any opinion expressed should be included 
in the examination report.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The RO is requested to ensure that the VA 
medical facility utilize the veteran's 
current address.

3.  Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




